                                                                                     E-FILED
                                                        Friday, 25 October, 2019 09:10:55 AM
                                                                 Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

TERRIE L. FRYREAR,                  )
                                    )
            Plaintiff,              )
                                    )
      v.                            )      No. 18-cv-3148
                                    )
COMMISSIONER OF                     )
SOCIAL SECURITY,                    )
                                    )
            Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Terrie L. Fryrear appeals from the denial of her application for

Social Security Disability Insurance Benefits (DIB) and Supplemental

Security Income Disability benefits (SSI) under Titles II and XVI of the

Social Security Act. 42 U.S.C. §§ 416(i), 423 1381a, and 1382c (collectively

Disability Benefits). This appeal is brought pursuant to 42 U.S.C. §§ 405(g)

and 1383(c). Fryrear has filed a Brief in Support of Motion for Summary

Judgment (d/e 17) (Fryrear Brief), and Defendant Commissioner of Social

Security has filed a Motion for Summary Affirmance (d/e 20). The parties

have consented to proceed before this Court. Consent to the Exercise of

Jurisdiction by a United States Magistrate Judge and Reference Order




                                 Page 1 of 34
entered July 25, 2018 (d/e 8). For the reasons set forth below, the

Decision of the Commissioner is AFFIRMED.

                             STATEMENT OF FACTS

      Fryrear filed her applications for Disability Benefits in June 2010. She

alleged that she became disabled on May 1, 2005. An Administrative Law

Judge (ALJ) held a hearing on September 20, 2012. On December 14,

2012, the ALJ denied Fryrear’s application. This Court reversed and

remanded that decision. Fryrear v. Commissioner of Social Security Case

No. 14-3083 (Fryrear I) d/e 18, Opinion entered February 23, 2016 (Fryrear

I Opinion), a copy of which is included in the record, Certified Transcript of

Proceedings Before the Social Security Administration (d/e 12 and 13) (R.),

R. 866-910.

      This Court remanded the matter because the ALJ misread the 2007

sleep latency test. The test supported Fryrear’s claim that she had

narcolepsy, but the ALJ erroneously misread the test result and found

Fryrear’s daytime sleepiness not to be severe. Fryrear I Opinion, at 35-36,

R. 900-01. The error also potentially affected other aspects of the decision.

Id. at 36-40, R. 901-04. The evidence submitted prior to the remand,

including the testimony at the September 20, 2012 hearing, and the

evidence submitted to the Appeals Council after the ALJ’s 2012 opinion,

                                 Page 2 of 34
are set forth in detail in Fryrear I Opinion, at 2-26,33-34, R. 867-91, 898-99.

The Court will not summarize that evidence again in detail.

      The facts presented from the evidence produced after remand shows

the following.

      Fryrear was born on March 17, 1984. She completed high school

and attended some college courses. She previously worked as a shipping

clerk, cashier in a fast food restaurant, and as an aide for older and

disabled persons. She suffered from remote history of bilateral carpal

tunnel syndrome with bilateral release surgery, Chiari malformation with

history of surgery; narcolepsy; and Ehlers-Danlos syndrome by report. She

last worked in January 2004. R. 36, 38, 59, 204, 684, 692-94, 796.

      On January 8, 2013, Fryrear saw her primary care physician Dr.

Donna White, M.D. R. 1167. Dr. White commented on Fryrear’s condition

in her treatment notes:

      She . . . has a new bottle [of eye drops] that she was trying to
      open when I walked into the room and was not able to open
      because of her lack of dexterity with her hands which all goes
      back to some type of rheumatologic or autoimmune disease
      that we have not ever been able to put a finger on. She has
      recovered from her exacerbation of whatever it is she has with
      the Prednisone but continues to have ongoing fatigue, myalgias
      and arthralgias. Is having increasing fine motor difficulty with
      her hands which makes it difficulty (sic) for her to do things.
      Gets frustrated because she is trying to get Disability which I
      actually think is very appropriate for her to be getting given her
      underlying autoimmune rheumatologic issue. It has resulted in
                                Page 3 of 34
     her inability to sit or stand for any prolonged time. She lacks
     fine motor control to do a lot of writing or typing. She lacks the
     strength and control to do fine movements with her hands
     because of her arthralgias and myalgias. She is not able to do
     repetitive squatting, bending, lifting, pushing or pulling. She
     deals with the fatigue on a constant day to day basis. Pretty
     much making herself get out of bed to do stuff as she refuses to
     put herself into that sick role. . . . Review of systems positive
     for the fatigue, myalgias, arthralgias, difficulty gripping,
     hypersomnolence to the point where she will fall asleep even
     just standing at the bus stop waiting for the bus to pick her kids
     up for school. She has been tested in the past and was felt to
     possibly be narcoleptic. She is on treatment and it certainly
     helps but it does not totally resolve her symptoms in any way,
     shape, or form.

R. 1167. Dr. White refilled her prescriptions. R. 1168.

     On October 22, 2013, Fryrear saw neurologist Dr. Douglas N.

Sullivant, M.D. R. 1201-05. Fryrear reported muscle weakness and

numbness in her legs and hands for the past 10 to 12 years. She stated

that in February 2010, half her body stopped working for six months. She

reported that the weakness was getting worse. She also reported

neuropathy in her legs. She said she had trouble walking up steps. She

wore compression stockings all the time while she was awake. The

stockings substantially improved her leg pain. She indicated that she got

no relief from her carpal tunnel release surgery. She still drops things and

her hands were cold constantly. She still had trouble with buttons and

picking up paper. She reported that she exercised for half an hour each

                                Page 4 of 34
day on a stationary exercise bicycle. She started this exercise regime a

few months before this office visit. R. 1201.

        On examination, Fryrear had 5/5 strength bilaterally throughout with

normal muscle bulk and tone. Fryrear’s sensory examination showed

diminished pinprick sensation below the knees in both lower extremities

and up to the elbows in both upper extremities. The sensory examination

was otherwise normal. Fryrear did not need an assistive device to walk.

Dr. Sullivant stated that Fryrear’s sensory examination was “confusing.”

Dr. Sullivant recommended more testing and an expanded workup to

exclude small fiber neuropathy. Dr. Sullivant recommended tricyclic agents

and to continue regular aerobic exercise. Dr. Sullivant concluded that

Fryrear was “not regarded as classic for Charcot-Marie-Tooth disease.” R.

1204.1 Dr. Sullivant said that the “persistent nature of her sensory

complaints however are concerning.” R. 1205.

        On March 31, 2015, Fryrear saw nurse practitioner Donna Gail in Dr.

White’s office. Fryrear was complaining of headaches. R. 1169-73. She

said she could not sleep at night. She said she could not lay her head

down on a pillow. She said that Dr. White gave her injections in her head




1
 Dr. White defined Charcot-Marie-Tooth disease in her notes from the July 14, 2015 office visit discussed
below. See R. 1256.
                                           Page 5 of 34
in the past that really helped. R. 1169. On examination, Fryrear’s cranial

nerves were intact, she had no speech difficulties, and she had normal gait

with equal movement of all extremities. Nurse practitioner Gail

administered trigger point injections and renewed Fryrear’s prescriptions.

R. 1171.

      On June 18, 2015, Fryrear saw Dr. Sullivant. R. 1188-94. Fryrear

reported that treatment of her thyroid condition resulted in significant

improvement of her symptoms of weakness and pain. R. 1188. She

reported that she was engaging in aerobic exercising five or more days a

week and also engaging in flexibility exercising. R. 1190. On examination,

Fryrear had no sensory deficits and could ambulate independently. Dr.

Sullivant made no diagnosis during this examination. R. 1192. Dr.

Sullivant appended his prior finding that Fryrear’s presentation was not

classic Charcot-Marie-Tooth disease. R. 1193.

      On July 14, 2015, Fryrear saw Dr. White for a follow up. She

reported that Dr. Sullivant diagnosed Charcot-Marie-Tooth disease. Dr.

White described this disease as “a polyneuropathy that ultimately can lead

to weakness, joint destruction, and increasing disability due to the

polyneuropathy.” R. 1256. Fryrear was feeling the same with no new or

worsening symptoms. Dr. White suggested seeing a nutritionist, but

                                 Page 6 of 34
Fryrear declined. Fryrear reported that she would start some regular

activity. R. 1257.

      On May 22, 2016, a medical expert secured by the ALJ, neurologist

Dr. Ronald DeVere, M.D., reviewed Fryrear’s records submitted to the

Social Security Administration and completed a “Medical Interrogatory

Physical Impairment(s)—Adults” form and a “Medical Source Statement of

Ability to do Work-Related Activities (Physical)” form. R. 1238-48. Dr.

DeVere opined that the records provided enough information to form

opinions on nature and severity of Fryrear’s impairments. Dr. DeVere

identified carpal tunnel syndrome status post-surgery and Chiari

malformation status-post decompression surgery with “improved walking

etc.” Dr. DeVere opined that Fryrear’s subsequent examinations for

numbness and weakness were confusing. R. 1238-41.

      Dr. DeVere opined on whether Fryrear’s impairments or combination

of impairments met or equaled a Social Security Administration “Listing.” A

“Listing” is an impairment that the Social Security Administration has

determined is so severe that a person who has such an impairment is

disabled without regard to the person’s age, education, or work experience,

provided that the person is not engaged in substantial gainful activity. 20

C.F.R. §§ 404.1520(d), 416.920(d). These impairments are listed in the

                                Page 7 of 34
regulations at 20 C.F.R. Part 404, Subpart P, Appendix 1, and each such

impairment is referred to as a Listing. Dr. DeVere opined that Fryrear’s

impairments did not meet or equal any Listing. R. 1241.

      Dr. DeVere opined that Fryrear could lift 20 pounds occasionally and

10 pounds frequently; sit two hours at a time for a total of six hours in an

eight-hour day; stand and walk for 30 minutes at a time for a total of two

hours in an eight-hour workday; walk without a cane; frequently reach,

handle, and finger bilaterally; occasionally feel with hands bilaterally;

occasionally operate foot pedals, climb stairs and ramps, balance, stoop,

kneel, crouch, and crawl; never climb ladders or scaffolds; never work at

unprotected heights; never work with moving mechanical parts of

machines; occasionally drive; occasionally work in conditions that involved

humidity, wetness, dust, odors, fumes and pulmonary irritants, extreme

cold, vibrations, and moderate office noise; and never work in conditions

that involved extreme heat. R. 1243-47.

      On June 1, 2016, Fryrear saw Dr. Donna White for a medication

check and refills. R. 1249-54. Fryrear reported that she was doing okay,

with some better days and some worse. She was concerned about an

upcoming surgery for her daughter. She was worried about staying awake

driving to and from her home in Loraine, Illinois and the hospital in

                                 Page 8 of 34
Springfield, Illinois. Dr. White suggested short-term, fast acting stimulant in

addition to her extended release Adderall. Fryrear also reported numbness

and tingling. She said that she took some hydrocodone due to a pain flare

up. She said that she did not exercise much. R. 1250. Dr. White

suggested using the fast-acting stimulant to take in addition to her

extended release Adderall to address her driving concerns. Dr. White

renewed her medications. R. 1249, 1253.

      On June 20, 2016, Fryrear saw Dr. Sullivant complaining of left hip

and right knee pain. Fryrear ambulated independently. Dr. Sullivant

scheduled an EMG/nerve conduction study. R. 1262, 1267.

      On October 13, 2016, Fryrear saw neurologist Dr. Arun

Varadhachery, M.D., Ph.D. for a consultation. R. 1309-11. Dr.

Varadhachery stated that Fryrear had a history of long standing myalgias

and unverified narcolepsy. On examination, Fryrear had full strength in her

upper and lower extremities with normal muscle bulk. Her reflexes were 2+

in biceps, knees, and ankles. Her finger-nose-finger testing was normal.

Her gait and stance were normal. Fryrear could stand on her heels and her

toes. She had some temperature and pinprick sensations abnormalities.

R. 1310. Dr. Varadhachery concluded in his letter to Fryrear’s doctors:

            Impression: Terrie Fryrear is a 32-year-old woman with a
      variety of symptoms. She has no single chief complaint. From
                                Page 9 of 34
        the neuromuscular perspective, the complaint of myalgias along
        with temperature and pinprick temperature sensation
        abnormalities are suggestive of a small fiber peripheral
        neuropathy. She has no weakness or evidence of large caliber
        nerve dysfunction to suggest a hereditary neuropathy or
        myopathy. Her neuromuscular function is good, discounting the
        pain issues. An Ehlers-Danlos variant may be a way to unify
        her small fiber neuropathy symptoms and the hyperextensible
        joint complaint.

              Separately, she describes sleep spells/attacks along with
        collapsing in association with strong emotions. This description
        certainly could fit criteria for narcolepsy with cataplexy. I don't
        have any records of a sleep latency study that would otherwise
        confirm the sleep disorder diagnosis. It doesn't appear that her
        sleep disorder is directly related to the small fiber neuropathy
        complaint.

               At this point I have no specific recommendations for
        further workup. Given her benign exam, I don't think an
        extensive [neuromuscular] work up would add substantively to
        her care. Focusing on symptomatic management with a
        combination of pharmacologic, physical and cognitive
        behavioral therapies seems to be the best pathway forward for
        her. I have asked her to seek your counsel on local resources.

              Thank you for allowing us to consult on this case. If there
        is some issue that I have not been able to adequately address,
        please do not hesitate to contact me.

R. 1310-11.2

        On November 23, 2016, Fryrear saw Dr. White. R. 1300-03. Fryrear

said she had not had any recent flare ups. She said that the compression




2
 Ehlers-Danlos syndrome is a group of inherited disorders of the connective tissue varying widely in
severity. See Dorland’s Illustrated Medical Dictionary (2012 32nd ed.), at 1828-29.
                                           Page 10 of 34
hose worked well. She still had narcolepsy symptoms. She had moments

during the day when she went to sleep suddenly. She could usually tell

when the sudden sleepiness would come on her. She said her symptoms

were better with the Adderall, but not gone. R.1300. On examination,

Fryrear had a normal gait with no involuntary movements. She had full

range of motion in her extremities. Her neurological examination was

normal. Dr. White renewed her medications, including a short acting

stimulant for use as needed along with extended release Adderall. R.

1303.

        On February 8, 2017, Fryrear saw Dr. White for a follow up. R. 1296-

98. Fryrear reported that the short acting Adderall worked well for driving

from her home in Loraine, Illinois to Springfield, Illinois. She said she used

prednisone for a pain flare up a few weeks earlier and the medicine worked

well. R. 1296. On examination, her gait was normal with no involuntary

movements. Dr. White observed diminished sensation to light touch on

both legs and diminished sensation to monofilament wire testing on both

feet. Dr. White renewed the prescription for Adderall and recommended

continued exercise and healthy eating. Dr. White noted Fryrear had lost

seven to 10 pounds. R. 1297.




                                Page 11 of 34
      On March 23, 2017, Fryrear saw Dr. Sullivant for carpal tunnel

syndrome and muscle weakness. R. 1325-32. Fryrear also complained of

narcolepsy. Fryrear reported that she was doing the same as her last visit.

Fryrear reported that Dr. Varadhachery diagnosed Ehlers-Danlos

syndrome. Dr. Sullivant said that Dr. Varadhachery’s notes were sent to

Fryrear’s primary care physician but could not be found at this time. Dr.

Sullivant did not have records from Dr. Varadhachery. Dr. Sullivant said he

would await those results. R. 1326. Fryrear reported engaging in aerobic

exercise five times a week, as well as flexibility exercises. R. 1328.

      On May 10, 2017, Fryrear saw Dr. White. Fryrear reported that she

was doing pretty well, her pain was controlled. She said her legs were

doing okay with the compression socks. She said Dr. Sullivant started her

on protriptyline which was helping with her pain better than anything else at

that time. R. 1320. Dr. White renewed her medications. R. 1321.

      On September 28, 2017, Fryrear saw Dr. Sullivant. R. 1349-58. Dr.

Sullivant discussed adjusting her medications. He also discussed the

benefits of aerobic exercise. R. 1350. Fryrear again reported engaging in

aerobic exercise five days a week, along with flexibility exercise. R. 1352.

On examination, Fryrear ambulated independently. Dr. Sullivant changed

Fryrear’s medication due to side effects from the protriptyline. R. 1354.

                               Page 12 of 34
       On October 31, 2017, Dr. White wrote a letter to Fryrear’s attorney.

R. 1359-60. Dr. White summarized Dr. Varadhachery’s conclusions. Dr.

White stated, “It was from this [Dr. Varadhachery’s] letter and from Ms.

Fryrear’s verbal reports of her conversation with this specialist that we

came to the diagnosis of Ehlers-Danlos syndrome, potentially vascular

type. R. 1359.

                          The Evidentiary Hearings on Remand

       On remand, the Administrative Law Judge (ALJ) held hearings on

November 9, 2016 and September 25, 2017.3

       At the November 9, 2016 hearing, Fryrear appeared in person and

with her attorney. R. 772. At the request of Fryrear’s counsel, the ALJ

agreed to postpone the testimony of medical expert Dr. DeVere to a later

hearing to give counsel more time to review Dr. DeVere’s credentials and

his May 22, 2016 opinions. R. 783-87.4

       Fryrear testified at this hearing. She lived with her husband and two

children ages 11 and 12. She had a driver’s license and drove once a

month to the gas station or the post office. The gas station and post office



3
  The ALJ who held these hearings did not hear the original case before the District Court remanded the
matter.
4
  Vocational expert Jeffrey Magrowski also testified at the hearing. R. 821-32. The Court does not
discuss this testimony because the ALJ relied on the testimony of vocational expert Bob Hammond given
at the September 25, 2017, supplemental hearing.
                                          Page 13 of 34
were each a block from her home. She last worked outside the home at a

factory making boat anchors. The job ended when the factory left town.

She has not worked since. She took some college courses but quit

because she could not get rides to classes. She testified that her husband

worked at Kohl’s at one time, not her. She said the confusion on this issue

arose because she and her husband had the same first names and last

names. R. 793-96, 814.

     Fryrear said that her carpal tunnel release surgery relieved her

shoulder stress and pain at night but did not help with the problems she

had dropping, grasping, and picking up objects, and did not help with

circulation problems. She dropped items such as cups and soda cans.

She said that she could not feel heat with her hands. R. 797, 807-08.

     Fryrear said she still had neuropathy in her feet. She had burning

and tingling in her feet. She said that the condition was getting worse and

she was falling. She wore compression hose and work lidocaine patches,

but the problem persisted. She said that she wore ankle braces so that her

feet did not “roll out from underneath me.” She said that she always wore

her ankle braces. R. 808-09.

     Fryrear said that her feet and lower legs swelled every day. She said

that she had to elevate her feet above her heart every day for an hour

                               Page 14 of 34
during one of her naps. She said she had constant pain in her lower

extremities. R. 810.

      Fryrear said her problems sleeping in the daytime became extreme

after she had children. She said the insurance company would not pay for

an additional sleep latency study after the one done in 2007. She said she

took regular naps at 10:00 a.m. for an hour and a half and at 2:00 p.m. for

an hour. She said that the naps helped. She also took medication. She

said that the medication helped. She said that if she got up in the middle of

the night to go to the bathroom, she would often fall asleep sitting on the

toilet. She also said she has fallen asleep in the shower. She also fell

asleep watching television. She said that she did not have such problems

during the day because her day was so regimented. She said the sleep

problem was under control during the day with naps and medication. R.

799-801, 816-17. Fryrear said that three to four times a month she still fell

asleep during the day even with the naps and medication. R. 801-02. She

said that Dr. Sullivant told her to take naps. She said that she no longer fell

asleep standing up. R. 806. She also said that she did not fall asleep

driving. She took extra Adderall right before she drives. R. 814-15.

      Fryrear said she could take care of her children, in part, because both

children went to school year-round. The children went to school year-round

                                Page 15 of 34
because both were autistic. Both started school at the age of 3. Fryrear

said that her husband came home from work at 3:00 p.m. and was home

when the children returned from school on the school bus at 3:30 p.m. R.

800-01.

      Fryrear testified that Dr. Sullivant diagnosed her with Charcot-Maria-

Tooth disease. She said that a doctor in St. Louis said she had Ehlers

Danlos syndrome. She said she could suck blood through her skin without

cutting her skin. R. 811-12.

      Fryrear testified that since her last hearing she began having

problems with her hips. She said that the hips locked up. She had pain on

her right side from this condition. She used ointments, lidocaine patches,

compression hose, and heating pads to reduce the pain. She said that she

used a heating pad once a day. She said Dr. White prescribed the

lidocaine patches. R. 812-13.

      Fryrear said that she could comfortably sit for about 30 minutes,

stand for seven minutes, and walk for about 15 minutes. R. 815. She said,

“It seems to be if I move the pain starts, if I sit, then the sleeping starts, and

they play on each other.” R. 818. Fryrear’s testimony then concluded at

the November 6, 2016 hearing.




                                 Page 16 of 34
     The ALJ held a second hearing on September 25, 2017. The ALJ

held the hearing in Columbia, Missouri. Fryrear appeared by her attorney.

She did not appear personally because her husband could not drive her to

the hearing. Her husband had been called to jury duty in federal court in

Springfield, Illinois. R. 706-07. Dr. DeVere and vocational expert Bob

Hammond also appeared by telephone. R. 708-10.

     Dr. DeVere testified first. The ALJ asked why he opined in his May

22, 2016 opinions that Fryrear could lift 10 pounds frequently and 20

pounds occasionally but did not opine on the amount of weight she could

carry. Dr. DeVere stated that he probably missed that portion of the form.

He opined that she could carry the same weights frequently and

occasionally. R. 713.

     Dr. DeVere said Fryrear had medically determinable impairments of a

Chari malformation and carpal tunnel syndrome, both of which have been

treated surgically. Dr. DeVere said that narcolepsy was a medically

determinable impairment, but it was not a functional impairment because it

was treatable. R. 714-15, 723-24.

     Dr. DeVere said that Fryrear did not have medically determinable

impairments of Charcot-Marie-Tooth disease and Ehlers-Danlos syndrome

because the record contained no objective testing to establish those

                               Page 17 of 34
diagnoses. R. 718. Dr. DeVere stated that a skin biopsy was necessary to

confirm small-fiber neuropathy, which was a necessary element to

establish Ehlers-Danlos syndrome. R. 724. Dr. DeVere reiterated his

opinion that none of Fryrear’s conditions met or equaled a Listing. R. 724-

25.

      Dr. DeVere confirmed his May 22, 2016 opinions on Fryrear’s

functional limitations except that he opined that Fryrear had no restriction

on sitting, standing, or walking based on her symptoms. R. 725. Dr.

DeVere further stated that climbing stairs would be fine with a handrail. R.

726. Dr. DeVere testified that he modified his opinion because, “I have had

an opportunity to read more records over the last year and a half, and

there's a lot of medicines on board, but not a lot of diagnostic changes that

have been done.” R. 728. He said that the records show that Fryrear’s

condition improved over the last year and a half due to her Chari

malformation surgery and her carpal tunnel surgery. R. 731-35.

      Dr. DeVere stated that Dr. Varadhachery did not establish that

Fryrear had Ehlers-Danlos syndrome. R. 736. Dr. DeVere said that

confirmation would require an EMG study of her lower extremities, and, if

that test was negative, a biopsy to determine whether she had small fiber




                                Page 18 of 34
neuropathy. He said that without these tests, the diagnosis was not shown

by objective testing. R. 737-38, 750.

     Dr. DeVere testified that he was an expert in small fiber neuropathy,

but not Ehlers-Danlos syndrome. R. 740. Dr. DeVere said he was not

familiar with specific symptoms of a vascular type of Ehlers-Danlos

syndrome. R. 747.

     Dr. DeVere also testified that the functional limitations to which he

opined were based on Fryrear’s Chari malformation and her carpal tunnel

syndrome, both status post-surgery. He testified that Fryrear’s balance and

coordination improved “tremendously” after her Chari malformation surgery.

R. 753-54.

     Vocational expert Hammond then testified. The ALJ asked

Hammond the following hypothetical question:

     If you assume a hypothetical individual with those past jobs,
     same age as the claimant -- she is 33 now. And, same
     education, 12th grade, and assume the individual could
     perform work at the -- say light exertional level, but
     standing/walking is two hours out of an eight-hour workday. I'm
     sorry, I'm having trouble finding my -- here they are. Okay. No
     more than 30 minutes at a time, and that's the only difference
     from the light exertional level. The standing/walking is two
     hours out of an eight-hour workday, no more than 30 minutes at
     a time. Occasional bilateral feeling, frequent bilateral reaching,
     handling, fingering, occasional bilateral operation of foot
     controls. And, the hypothetical individual could perform work
     that does not require climbing on ropes, ladders or scaffolds,
     and no more than occasional climbing on ramps and stairs,
                               Page 19 of 34
     stooping, kneeling, crouching or crawling. Person should avoid
     all exposure to extreme heat and work hazards such as
     unprotected heights and being around dangerous moving
     machinery.

R. 756. The ALJ asked if such a person could perform Fryrear’s past

relevant work. Hammond opined that the person could not. Hammond

opined that such a person could perform the representative jobs of

sedentary jobs of laminator, with 100,000 such jobs in the national

economy; electric press operator with 115,000 such jobs in the national

economy; and circuit board screener, with 105,000 such jobs in the national

economy. Hammond said the person could perform these jobs even if she

had to change positions from sitting to standing every 30 to 60 minutes. R.

757-58. He said that the person described in the hypothetical question

could also perform the representative jobs if she could only understand,

remember and carry out simple instructions consistent with unskilled work.

R. 758.

     Hammond opined that if the person was limited to carrying ten

pounds both frequently and occasionally, then the person could still

perform the circuit board screener job, but not the others he identified. He

opined that if the person was limited to standing and/or walking to two

hours in an eight-hour workday, the person could still perform all the

representative jobs he identified. R. 760-61.
                               Page 20 of 34
      Hammond opined that the person could not work if she had to take

one-hour breaks in the morning and afternoon. The person could not work

if she had to elevate her feet above her heart during the workday other than

on scheduled breaks and lunchtimes. The person could not work if she fell

asleep at work on the job. R. 758-59, 761-62. Hammond said that a person

could be off task up to 10 percent of the time during worktime and keep the

representative jobs. R. 764. The ALJ ended the hearing after Hammond’s

testimony.

                        THE DECISION OF THE ALJ

      The ALJ issued her decision on March 19, 2018. R. 681-95. The

ALJ followed the five-step analysis set forth in Social Security

Administration Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920.

Step 1 requires that the claimant not be currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If true, Step 2

requires the claimant to have a severe impairment. 20 C.F.R. §§

404.1520(c), 416.920(c). If true, Step 3 requires a determination of

whether the claimant is so severely impaired that she is disabled

regardless of her age, education and work experience. 20 C.F.R. §§

404.1520(d), 416.920(d). To meet this requirement at Step 3, the

claimant's condition must meet or be equal to the criteria of a Listing

                                Page 21 of 34
specified in 20 C.F.R. Part 404 Subpart P, Appendix 1 (Listing). 20 C.F.R.

§§ 404.1520(d), 416.920(d). If the claimant is not so severely impaired, the

ALJ proceeds to Step 4 of the Analysis.

      Step 4 requires the claimant not to be able to return to her prior work

considering her age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to her prior work, then Step 5 requires a

determination of whether the claimant is disabled considering her RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden on the last step; the Commissioner must

show that, considering the listed factors, the claimant can perform some

type of gainful employment that exists in the national economy. 20 C.F.R.

§§ 404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th

Cir. 2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir.

2005).

      The ALJ also noted that Fryrear met insured status for DIB through

June 30, 2005 (Date Last Insured). She, therefore, had to show that she

was disabled before June 30, 2005, to receive DIB. See 42 U.S.C. § 423;

                                Page 22 of 34
Martinez v. Astrue, 630 F.3d 693, 699 (7th Cir. 2011). She could be

disabled for purposes of SSI if she was disabled on or after the date that

she filed her applications on June 22, 2010. R. 684. See R. 867; 20

C.F.R. § 416.335; Perkins v. Chater, 107 F.3d 1290, 1295 (7th Cir. 1997).

      The ALJ found that Fryrear met her burden at Steps 1 and 2. She

had not engaged in substantial gainful activity since the date she alleged

that she became disabled May 1, 2005, and she had severe impairments of

bilateral carpal tunnel syndrome with bilateral release surgery in 2006 (right

wrist) and 2012 (left wrist); Chiari malformation with history of surgery;

narcolepsy, and Ehlers Danlos syndrome by report. R. 684. The ALJ

found that Fryrear did not establish that she had a medically determinable

impairment due to small fiber neuropathy. The ALJ relied on Dr. DeVere’s

opinion that a biopsy was necessary to confirm such a diagnosis. R. 684.

      The ALJ held at Step 3 that Fryrear’s impairments or combination of

impairments did not meet or equal any Listing. The ALJ relied on Dr.

DeVere’s opinions and the fact that no medical source opined that her

impairments met or equaled a Listing. R. 687. The ALJ specifically

considered whether Fryrear’s narcolepsy impairment met Listing 11.02 for

convulsive epilepsy. The ALJ concluded that Fryrear’s narcolepsy did not

meet or equal Listing 11.02 or any other listed impairments. R. 686.

                                Page 23 of 34
      At Step 4, the ALJ found that Fryrear had the following RFC:

      After careful consideration of the entire record, I find that the
      claimant has the residual functional capacity to perform light
      work as defined in 20 CFR 404.1567(b) and 416.967(b) except
      occasional lifting up to 20 pounds and the frequent
      lifting/carrying up to 10 pounds; standing or walking 2 hours out
      of an 8-hour workday no more than 30 minutes at a time, and
      sitting 6 hours out of an 8-hour workday. The claimant requires
      a sit/stand option allowing change in position every 30 to 60
      minutes for a few minutes at a time while remaining at the
      workstation (with no loss in production). She is limited to
      occasional bilateral feeling; frequent bilateral reaching,
      handling, and fingering; and occasional bilateral operation of
      foot controls. The claimant could perform work that does not
      require climbing on ropes, ladders or scaffolds and no more
      than occasional climbing on ramps/stairs, stooping, kneeling,
      crouching or crawling, and should avoid all exposure to extreme
      heat and work hazards such as unprotected heights and being
      around dangerous moving machinery. The claimant is able to
      understand, remember and carry out simple instructions
      consistent with unskilled work.

R. 687.

      The ALJ relied on the evidence in the record that her bilateral carpal

tunnel surgeries and her Chiari malformation surgery relieved many of her

symptoms that limited her functional abilities. R. 688, see Fryrear I

Opinion, at 5-10, 18, R. 870-75, R. 883, for a discussion of these surgeries.

The ALJ also relied on the reports by Drs. White and Sullivant since 2011

that showed near normal or normal strength, grip strength, and range of

motion, as well as the ability to walk without assistive devices. The ALJ

additionally relied on the Plaintiff’s reports to Dr. Sullivant that she rode a
                                 Page 24 of 34
stationary bicycle 30 minutes a day. The ALJ relied on medical evidence

that the combination of extended release Adderall and short acting

stimulants effectively treated her narcolepsy. R. 689-90. The ALJ

indicated reliance on the opinions of Drs. DeVere, Bilinsky, and Pilapil, and

the post-surgery treatment notes of Dr. Reynolds’ nurse practitioner Anita

Arnold, CNP, to support her RFC determination. R. 691-92; see Fryrear I

Opinion, at 9-10, 12-14, 16-17, R. 874-75, R. 877-78, R. 881-82, for a

discussion of the opinions of Drs. Bilinsky and Pilapil, and the treatment

notes of nurse practitioner Arnold.

      The ALJ found Dr. White’s opinions from 2011 and her opinions from

January 2013 less persuasive because they were inconsistent with the

other opinion evidence and inconsistent with reports that showed normal

strength and gait. The ALJ, however, adopted Dr. White’s opinions

regarding environmental limitations, balancing limitations, and limitations in

handling, fingering, and feeling with her hands. The ALJ found these

opinions consistent with the evidence in the record. R. 692-93.

      The ALJ found that Fryrear’s statements about the severity of her

symptoms were not consistent with the rest of the evidence in the record.

The ALJ cited to evidence that her surgeries and her medication for

narcolepsy significantly improved her functional capabilities. The ALJ

                                Page 25 of 34
relied on the medical record that showed significant improvement after her

surgeries. The ALJ relied on medical records showing normal to near

normal strength and range of motion, and the ability to walk without a cane.

The ALJ also relied on medical records that showed that her Adderall and

other medications effectively treated her sleeping symptoms. The ALJ

additionally relied on her statements to Dr. Sullivant that she rode a

stationary bicycle every day for 30 minutes. The ALJ found that her daily

activities which included taking total care of her children, one of whom is

autistic, were quite demanding and not limited to the extent one would

expect given the complaints of Fryrear. R. 688-91.

      After determining Fryrear’s RFC, the ALJ found at Step 4 that she

could not perform her prior relevant work. At Step 5, the ALJ found that

Fryrear could perform a significant number of jobs in the national economy.

The ALJ relied on the Medical-Vocational Guidelines, 20 C.F.R. Part 404,

Subpart P, Appendix 2, and the opinion of vocational expert Hammond that

a person with Fryrear’s age, education, work experience, and RFC could

perform the representative jobs of laminator I, electrical press operator, and

circuit board screener. The ALJ concluded that Fryrear was not disabled.

R. 694-695.




                                Page 26 of 34
      Fryrear then filed this action for judicial review. The decision of the

ALJ then became the final decision of the Commissioner. 20 C.F.R. §§

404.984(d); 416.1584(d) (appeal procedures in cases remanded by federal

courts).

                                  ANALYSIS

      This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

evidence and may not substitute its judgment or reweigh the evidence.

Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

SSR 16-3p, 2016 WL 1119029, at *1 (2016) (The Social Security

Administration no longer uses the term credibility in the evaluation of

statements regarding symptoms). The ALJ must articulate at least

                                Page 27 of 34
minimally her analysis of all relevant evidence. Herron v. Shalala, 19 F.3d

329, 333 (7th Cir. 1994). The ALJ must “build an accurate and logical

bridge from the evidence to his conclusion.” Clifford v. Apfel, 227 F.3d 863,

872 (7th Cir. 2000).

      The ALJ’s decision is supported by substantial evidence. The

decision is supported by the opinions of Drs. DeVere, Bilinsky, and Pilapil,

as well as the medical reports that showed significant improvement after

Fryrear’s surgeries. The decision is also supported by the medical reports

of office visits with Dr. White and Sullivant that showed that the Adderall

was effective in controlling her daytime sleepiness, her compression

stockings and lidocaine patches controlled her problems with her legs, and

her other medications were effective in controlling her pain. The findings

were also supported by her reports to Dr. Sullivant that she rode a

stationary bicycle every day for 30 minutes. All these pieces of evidence

provided substantial evidence to support the ALJ’s determination of

Fryrear’s RFC. The RFC determination and the testimony of vocational

expert Hammond supported the ALJ’s determination at Step 5 that Fryrear

could perform a significant number of jobs in the national economy. The

decision was supported by substantial evidence.




                                Page 28 of 34
     Fryrear argues that the ALJ erred in not finding that she had a

medically determinable impairment of Ehlers-Danlos syndrome. The Court

finds no error. The ALJ found that an Ehlers-Danlos variant was mentioned

as a diagnosis which “may be a way” to verify symptoms in a report from

Dr. Varadhachery. R. 684. The ALJ, however, relied on Dr. DeVere’s

opinions. Dr. DeVere opined that small fiber neuropathy was a necessary

element of Ehlers-Danlos syndrome and that Ehlers-Danlos syndrome

could not be established except by a skin biopsy to confirm small fiber

neuropathy. See R. 737-38, 750. Based on this opinion, the ALJ found

that Fryrear did not have a medically determinable impairment of small fiber

neuropathy as there was no evidence of a skin biopsy confirming small

fiber neuropathy. R. 684.

     The ALJ’s finding of no medically determinable impairment of small

fiber neuropathy was supported by substantial evidence. A medically

determinable impairment must be shown by objective medical signs and

laboratory findings established by medically acceptable clinical or

laboratory diagnostic techniques. 20 C.F.R. § 404.1529(b). No doctor

stated that such medical signs or laboratory findings established that

Fryrear had Ehlers-Danlos syndrome. Dr. Varadhachery only opined that

Ehlers-Danlos syndrome “may” explain her symptoms. Dr. Varadhachery

                               Page 29 of 34
also said that her examination was so benign that further testing was not

warranted. Dr. Varadhachery did not confirm this diagnosis. Dr. Sullivant

never saw Dr. Varadhachery’s records and did not conduct any tests to

determine whether Fryrear had Ehlers-Danlos syndrome. Dr. White said in

her October 31, 2017 letter that she relied exclusively on Dr.

Varadhachery’s notes and Fryrear’s statements of symptoms as a basis of

her Ehlers-Danlos syndrome. None of these doctors conducted any

objective tests or other recognized techniques to confirm this diagnosis.

Dr. DeVere opined that a biopsy was necessary to establish whether

Fryrear had small-fiber neuropathy, a necessary element of Ehlers-Danlos

syndrome. Based on these records, the ALJ had substantial evidence to

find that Fryrear did not establish at Step 2 that she had a medically

determinable impairment of small fiber neuropathy.

         Fryrear argues that the ALJ erred in not finding that her narcolepsy

prevented her from working.5 The Court again disagrees. The evidence

from the office visits with Drs. White and Sullivant could support the

inference that the extended release Adderall combined with fast acting


5
  Fryrear argues that the ALJ erred by failing to consider properly whether her narcolepsy met a Listing.
The ALJ said that her impairment did not meet the Listing 11.02 for convulsive epilepsy. Fryrear argues
that the ALJ should have considered whether Fryrear met Listing 11.03 for non-convulsive epilepsy.
Fryrear Brief, at 20. The Court cannot follow Fryrear’s argument. Listing 11.02 is for epilepsy, not
convulsive epilepsy, and Listing 11.03 is reserved. 20 C.F.R. Pat 404, Subpart P, Appendix 1, §§ 11.02,
1103. Furthermore, Fryrear fails to identify any evidence that supports a finding that her condition meets
any Listing.
                                           Page 30 of 34
short-term stimulants were effective in controlling her symptoms. Fryrear

also testified that she no longer fell asleep standing up and she did not fall

asleep driving. In addition, Dr. DeVere testified that narcolepsy was

treatable and not a functional impairment. The ALJ had substantial

evidence to support her conclusion regarding her narcolepsy symptoms.

      Fryrear argues that the ALJ erred in not finding that Fryrear’s carpal

tunnel syndrome affected her ability to function in the workplace. The ALJ,

however, found that Fryrear’s carpal tunnel syndrome affected her

functional ability to work. The ALJ limited Fryrear’s RFC to no more than

occasional feeling and no more than frequent fingering and handling.

These limitations reflected Fryrear’s residual limitations from her carpal

tunnel syndrome after her bilateral carpal tunnel release surgery. The

findings were supported by the opinion of Dr. DeVere and the treatment

notes of Fryrear’s orthopedic surgeon, Dr. George Crickard, M.D. See

Fryrear I Opinion, at 3-5, 17-18, R. 867-70, R. 882-83. The ALJ’s

consideration of Fryrear’s carpal tunnel syndrome was supported by

substantial evidence.

      Fryrear also argues that the ALJ erred in not giving controlling weight

to Dr. White’s opinions. The ALJ must give the opinions of a treating

physician controlling weight if the opinions are supported by objective

                                Page 31 of 34
evidence and are not inconsistent with other evidence in the record. 20

C.F.R. § 404.1527(d)(2); Bauer v. Astrue, 532 F.3d 606, 608 (7th Cir.

2008).6

       The Court finds no error in the ALJ’s treatment of Dr. White’s

opinions. On August 18, 2011 Dr. White opined that Fryrear was limited to

lifting less than 10 pounds and limited to less than two hours of standing

and/or walking in an eight-hour workday. Dr. White also opined that

Fryrear was limited to frequent handling and fingering but could feel

constantly. R. 522-23; see Fryrear I Opinion, at 15-16, R. 880-81. The ALJ

gave little weight to Dr. White’s limitations on lifting, walking, and standing;

but she gave great weight to Dr. White’s opinions on Fryrear’s ability to

finger, handle, and feel. Dr. White’s opinions on lifting, walking and

standing were inconsistent with numerous office examinations that showed

normal or near normal strength and mobility, normal gait, and the ability to

walk without an assistive device. Dr. White’s opinions were also

inconsistent with the opinions of Drs. Bilinsky, Pilapil, and DeVere. The




6
  The Commissioner recently changed the regulations regarding the interpretations of medical evidence.
The amendments, however, apply prospectively to claims filed on or after the amendment’s effective date
of March 27, 2017. Revisions to Rule Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-
01, at 5844-45 (January 18, 2017). As such, the amendments do not apply here.


                                          Page 32 of 34
ALJ had an ample basis in the evidence to conclude that these opinions of

Dr. White were not entitled to controlling weight.

      Dr. White also opined in 2013 that Fryrear was disabled by an

underlying autoimmune rheumatologic issue. The ALJ did not give this

finding controlling weight because Dr. White’s opinions were not supported

by the evidence in the record. The ALJ cited numerous findings in the

medical records that compression stockings, lidocaine patches, and pain

medications controlled her symptoms and she had a steady normal gait

and could walk without assistive devices. R. 692-93. In light of the

contrary evidence cited by the ALJ, the decision to give Dr. White’s 2013

opinion controlling weight was supported by substantial evidence and was

not error.

      Fryrear argues last that the ALJ erred in determining Fryrear’s RFC.

The Court again disagrees. For the reasons set forth above, the ALJ had

ample evidence to support her RFC finding. Fryrear essentially wants this

Court to reweigh the evidence. The Court cannot and will not do so. See

e.g., Jens, 347 F.3d at 212; Delgado, 782 F.2d at 82. The decision was

supported by substantial evidence.




                                Page 33 of 34
     THEREFORE, IT IS ORDERED that the Defendant Commissioner

of Social Security’s Motion for Summary Affirmance (d/e 20) is ALLOWED,

the Plaintiff Terrie Fryrear’s Brief in Support of Motion for Summary

Judgment (d/e 17) is DENIED, and the decision of the Commissioner

is AFFIRMED. All pending motions are denied as moot. THIS CASE IS

CLOSED.

ENTER: October 24, 2019




                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                               Page 34 of 34
